Fisher, J.,
delivered the opinion of the court.
The defendent in error sued the'plaintiff in error in the Circuit ■Court of Yazoo county, upon an instrument in the following words, to .wit: “ Know all men by these, that I, Y. H. Fugate, of the county of Yazoo, and State of Mississippi, am held and firmly bound to Daniel M. Hendricks, to pay, in satisfaction of a judgment hereafter to be obtained upon a suit now pending in the Circuit Court of Yazoo county, in which John M. Hendricks was sued for the use of Hill, MGLean & Co., of Louisiana, the full and lawful sum of fifteen hundred and thirty-seven dollars and ninety-three cents, with the same rate per cent, interest that the said judgment demands,.from (and) after the first day of January, 1853.”
The suit was commenced on the 26th of March, 1853. The judgment.read in evidence does not appear to have been rendered until the 16th day of May, 1853, after the suit was commenced. The •defendant was not in default until he failed to pay the judgment .specified in the obligation; and he could not be in default in paying the judgment before it had an existence. There was therefore no cause of action when the suit was commenced.
Judgment reversed, and cause remanded.